RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3485-16T1

C.J.,

        Plaintiff-Respondent,

v.

J.S.,

     Defendant-Appellant.
_____________________________

              Submitted May 7, 2018 – Decided July 5, 2018

              Before Judges O'Connor and Vernoia.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County,
              Docket No. FV-07-2872-15.

              Garrity, Graham, Murphy, Garofalo & Flinn, PC,
              attorneys for appellant (Francis X. Garrity,
              on the brief).

              Respondent has not filed a brief.

PER CURIAM

        Defendant J.S. appeals from a Family Part order denying his

motion to delete his name from the Domestic Violence Central

Registry (Registry).         Having considered the record and defendant's

arguments under the applicable legal principles, we affirm.
                                      I.

       The pertinent facts are not disputed. In April 2015, plaintiff

C.J. filed a complaint alleging defendant committed the offenses

of assault and criminal restraint against her, and seeking entry

of a domestic violence restraining order pursuant to the Prevention

of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35.                   The

court entered a temporary domestic violence restraining order

against defendant.

       Following a hearing, the court denied plaintiff's request for

a final domestic violence restraining order (FRO).                  Less than a

week     later,   the     court     granted    plaintiff's        request    for

reinstatement     of    the   temporary    domestic    violence     restraining

order.     The court then conducted a hearing, determined defendant

committed an act of domestic violence as defined by the PDVA,

N.J.S.A.    2C:25-19(a),1     and   issued    an    FRO   against    defendant.

Defendant appealed.

       While defendant's appeal was pending, plaintiff requested

dismissal of the complaint and FRO.                On November 5, 2015, the

trial court granted plaintiff's request and entered an order

vacating the FRO and dismissing the complaint.




1
    The court determined defendant assaulted                plaintiff.       See
N.J.S.A. 2C:25-19(a)(2) and N.J.S.A. 2C:12-1.

                                       2                                A-3485-16T1
     Defendant then moved to dismiss his appeal, claiming it was

moot because the FRO had been vacated and the complaint was

dismissed.   He also moved for an order deleting his name from the

Registry.    We entered an order granting defendant's motion to

dismiss his appeal as moot, and remanded the matter for the trial

court to consider defendant's motion to delete his name from the

Registry.

     In support of his motion before the remand court, defendant

submitted a certification claiming his name should be removed from

the Registry because dismissal of the complaint rendered the

court's findings he violated the PDVA a "nullity," and made it as

though the complaint "never existed." After hearing argument from

defendant's counsel,2 the court found dismissal of the complaint

did not "completely erase the finding of domestic violence that

was originally made by the [c]ourt," and "[t]he finding of domestic

violence remains a part of the [c]ourt's record . . . ."                 The

court determined N.J.S.A. 2C:35-34 required the Administrative

Office of the Courts to "establish and maintain a central registry

of all persons who have had domestic violence restraining orders

entered   against   them,"   and   there   was   no   statutory   authority

permitting   expungement     of    defendant's    information     from   the


2
   Plaintiff did not participate in the proceeding before the
remand court and has not participated in this appeal.

                                     3                              A-3485-16T1
Registry.    The court concluded defendant was not entitled to the

requested deletion of his name from the Registry, and entered an

order denying his motion.         This appeal followed.

      On appeal, defendant makes the following arguments:

            POINT ONE

            The Trial Court Erred in Denying Defendant's
            Motion to Have His Name Removed from the
            Domestic Violence Central Registry.

            A. [The trial court's] denial of defendant's
            application to have his name removed from the
            Domestic Violence Central Registry denied
            defendant the right to due process.

            B. [The trial court's] ruling failed to
            recognize that the Order vacating the Final
            Restraining Order removed the statutory
            prerequisite for placing a person on the
            Central Registry in the first place.

                                     II.

      An FRO "is not merely an injunction entered in favor of one

private litigant against the other." J.S. v. D.S., 448 N.J. Super.

17,   22   (App.   Div.   2016)    (citation   omitted).   Courts     "have

consistently recognized that the issuance of an FRO 'has serious

consequences to the personal and professional lives of those who

are found guilty of what the Legislature has characterized as a

serious crime against society.'"           Franklin v. Sloskey, 385 N.J.

Super. 534, 541 (App. Div. 2006) (quoting Bresocnik v. Gallegos,

367 N.J. Super. 178, 181 (App. Div. 2004)); see also N.J.S.A.


                                      4                             A-3485-16T1
2C:25-18.   "Once a final restraining order is entered, a defendant

is   subject    to   fingerprinting,   N.J.S.A.   53:1-15,   and   the

Administrative Office of the Courts [AOC] maintains a central

registry of all persons who have had domestic violence restraining

orders entered against them, N.J.S.A. 2C:25-34."        Sloskey, 385

N.J. Super. at 541 (quoting Peterson v. Peterson, 374 N.J. Super.

116, 124 (App. Div. 2005)); see also D.N. v. K.M., 216 N.J. 587,

593 (2014) (Albin, J., dissenting) (cataloging the consequences

under N.J.S.A. 2C:25-29(b) resulting from entry of a domestic

violence FRO).

     Entry of an FRO also "imposes continuing obligations upon the

Judiciary[.]"    J.S., 448 N.J. Super. at 22.      N.J.S.A. 2C:25-34

requires the Administrative Office of the Courts to

            establish and maintain a central registry of
            all persons who have had domestic violence
            restraining orders entered against them, all
            persons who have been charged with a crime or
            offense involving domestic violence, and all
            persons who have been charged with a violation
            of a court order involving domestic violence.

            [(Emphasis added).]

     "[T]he Legislature did not intend that every [FRO] . . .

would be forever etched in judicial stone."        A.B. v. L.M., 289

N.J. Super. 125, 128 (App. Div. 1996).     "[I]t is not uncommon for

domestic violence plaintiffs to seek dismissal of their actions

either before or after entry of an FRO."      J.S., 448 N.J. Super.

                                  5                           A-3485-16T1
at 21.   The PDVA provides that "[u]pon good cause shown, any final

order may be dissolved or modified upon application" to the same

Family Part judge who issued the order or to one with access to

"a complete record of the hearing or hearings on which the order

was based."     N.J.S.A. 2C:25-29(d) (emphasis added); see also G.M.

v. C.V., 453 N.J. Super. 1, 12 (App. Div. 2018); T.M.S. v. W.C.P.,

450 N.J. Super. 499, 502 (App. Div. 2017); Mann v. Mann, 270 N.J.

Super. 269, 274 (App. Div. 1993); Carfagno v. Carfagno, 288 N.J.

Super. 424, 433-34 (Ch. Div. 1995).

     Defendant argues he is entitled to the removal of his name

from the Registry because the FRO was "vacated."            He contends the

court's vacation of the FRO eliminated the sole basis supporting

his inclusion in the Registry and, as a result, he is entitled to

his name's removal.     We are not persuaded.

     An appellate court's primary purpose in construing a statute

is to "discern the meaning and intent of the Legislature."             State

v. Gandhi, 201 N.J. 161, 176 (2010).      "There is no more persuasive

evidence   of   legislative   intent   than   the   words    by   which   the

Legislature undertook to express its purpose; therefore, we first

look to the plain language of the statute."         Perez v. Zagami, LLC,

218 N.J. 202, 209-10 (2014).      "We ascribe to the statutory words

their ordinary meaning and significance, and read them in context

with related provisions so as to give sense to the legislation as

                                   6                                 A-3485-16T1
a whole."   DiProspero v. Penn, 183 N.J. 477, 492 (2005) (internal

citation omitted).    When the statutory language "clearly reveals

the meaning of the statute, the court's sole function is to enforce

the statute in accordance with those terms."          McCann v. Clerk of

Jersey City, 167 N.J. 311, 320 (2001) (quoting SASCO 1997 NI, LLC

v. Zudkewich, 166 N.J. 579, 586 (2001)).

     The plain language of N.J.S.A. 2C:25-34 does not require or

permit the removal of defendant's name from the Registry.                The

statute does not limit its application to defendants with active

FRO's.   See N.J.S.A. 2C:35-34.      To the contrary, N.J.S.A. 2C:25-

34 expressly requires maintenance of "a central registry of all

persons who have had domestic violence restraining orders entered

against them[.]"3    (Emphasis added).

     Indeed,   the   Legislature    provided   for   the   dissolution    of

FRO's, N.J.S.A. 2C:25-29(d), and thus understood FRO's would be

entered and later dissolved.       See Berg v. Christie, 225 N.J. 245,

284 (2016) (alteration in original) (quoting Mahwah Twp. v. Bergen

Cty. Bd. of Taxation, 98 N.J. 268, 279 (1985) ("The Legislature

is presumed to have been aware of existing legislation[.]").             The


3
   N.J.S.A. 2C:25-34 similarly requires entry in the Registry for
"all persons who have been charged with a crime or offense
involving domestic violence, and all persons who have been charged
with a violation of a court order involving domestic violence[.]"
(Emphasis added).


                                     7                            A-3485-16T1
Legislature did not provide for the removal of a defendant's name

from the Registry following the dissolution of an FRO.                Thus,

under   N.J.S.A.   2C:25-34's   plain   language,     defendant   must     be

included in the Registry — he is a "person who [has] had" an FRO

entered against him.       Defendant's designation in the Registry,

however, will show that the FRO was dismissed.4

     Defendant     seeks   refuge   from   N.J.S.A.    2C:25-34's     plain

language by asserting the court's use of the term "vacated" in the

order dissolving the FRO should be interpreted as a declaration

that the court's prior finding he committed an act of domestic

violence is a nullity.     This argument is untethered to a citation

to any legal authority, and we find no support in the law or the


4
   The State of New Jersey Domestic Violence Procedures Manual
(the manual) (Oct. 9, 2008), was adopted by the Supreme Court to
implement the PDVA, and "is intended to provide procedural and
operational guidance for two groups with responsibility for
handling domestic violence complaints in the state of New Jersey-
judges and Judicial staff and law enforcement personnel." T.M.S.,
450 N.J. Super. at 504 (quoting State of N.J. Domestic Violence
Procedures Manual, at i). The manual requires different coding
in the Registry for defendants with active FRO's and those for
whom FROs have been dismissed. See State of N.J. Domestic Violence
Procedures Manual, app. 22 at 26 (reprinting the June 2008 New
Jersey Family Automated Case Tracking System DVCR Inquiry Guide).
The manual requires that defendants with active FRO's be coded in
the Registry as "ACTIVE/FRO Final restraining order in effect,"
and those defendants whose FRO's have been dismissed must be coded
in the Registry as "DISMISSED No restraining order in effect."
Ibid.      The       manual      may      be      accessed      at
https://www.judiciary.state.nj.us/courts/assets/family/dvprcman.
pdf.


                                    8                               A-3485-16T1
record for the contention.   The order vacating the FRO constituted

nothing more than a declaration the FRO was no longer effective.

See N.J.S.A. 2C:25-29(d) (authorizing the dissolution of an FRO).

The record is bereft of any evidence that the court's vacation of

the FRO constituted a determination that the findings supporting

the issuance of the FRO were a nullity.5     We reject defendant's

argument to the contrary.

     Defendant's contention he is entitled to removal from the

Registry is tantamount to a request for an expungement of the

Registry record showing an FRO was issued against him.    However,

as our Supreme Court found in Shah v. Shah, 184 N.J. 125, 140

(2005), "a final restraining order may well have severe collateral

consequences, including registration in a central registry," but

"registration . . . is not subject to expungement."    See also In

re M.D.Z., 286 N.J. Super. 82, 87 (App. Div. 1995) (holding that

the expungement statute does not extend to domestic violence

complaints, including those in which the victim seeks restraints).




5
   We do not address defendant's argument, founded on unpublished
cases, that a defendant is entitled to removal from the Registry
following a determination on appeal that an FRO should not have
been entered in the first instance. See R. 1:36-3. This case
does not involve a circumstance where a defendant requests removal
from the Registry following the reversal of an FRO because there
was insufficient evidence supporting the FRO's issuance.


                                 9                          A-3485-16T1
       In sum, we find no merit in defendant's contention that the

order vacating the FRO required the removal of his name from the

Registry.      His inclusion in the Registry is mandated because,

although the FRO has been vacated, he is an individual who has had

an FRO entered against him.           N.J.S.A. 2C:25-34.

                                       III.

       Defendant claims he was denied procedural due process because

his appeal from the FRO was dismissed as moot, and he was therefore

precluded     from    challenging     the     sufficiency      of    the    evidence

supporting the determination plaintiff was entitled to the FRO.

He contends that if his appeal had been successful, his name would

have   been   removed    from   the    Registry.         He   also   asserts     that

maintenance of his name in the Registry will damage his reputation

and interfere with his ability to obtain employment with law

enforcement agencies.

       Defendant's procedural due process argument is without merit

sufficient to warrant discussion in a written opinion.                     R. 2:11-

3(e)(1)(E).     Nonetheless, we add the following comments.

       Procedural due process is founded on "the fundamental notion

that litigants are entitled to notice and a meaningful opportunity

to be heard."        N.J. Div. of Youth & Family Servs. v. R.D., 207

N.J. 88, 119 (2011).       However, "due process is flexible and calls

for    such   procedural   protections        as   the    particular       situation

                                       10                                    A-3485-16T1
demands."     Ibid. (quoting Morrissey v. Brewer, 408 U.S. 471, 481

(1972)).

     Defendant's procedural due process argument is a limited one.

He does not dispute that entry of the FRO and the concomitant

placement of his name in the Registry as mandated by N.J.S.A.

2C:25-34    occurred   after   an   adjudicatory      hearing      in   which    he

participated and was represented by counsel.                 See, e.g., Matter

of Allegations of Sexual Abuse at E. Park High Sch., 314 N.J.

Super. 149, 159-66 (App. Div. 1998) (finding due process requires

an administrative adjudicatory hearing subject to review by the

courts prior to a defendant's inclusion in the Division of Youth

and Family Service's central registry of child abusers).                  Rather,

he contends only that his due process rights were violated by the

dismissal of his appeal following the withdrawal of the complaint.

     The doctrine of judicial estoppel bars a party from asserting

contradictory      positions   in      the    same   or      subsequent     legal

proceeding.      Cummings v. Bahr, 295 N.J. Super. 374, 385 (App. Div.

1996).     Invocation of the doctrine is appropriate "when a party

advocates    a   position   contrary    to    a   position    it   successfully

asserted in the same or a prior proceeding."                  Kimball Intern.,

Inc. v. Northfield Metal Prods., 334 N.J. Super. 596, 606 (App.

Div. 2000) (citation omitted).               "The purpose of the judicial

estoppel doctrine is to protect 'the integrity of the judicial

                                     11                                   A-3485-16T1
process.'"      Ibid. (quoting Cummings, 295 N.J. Super. at 387).

"[T]o be estopped [a party must] have convinced the court to accept

its position in the earlier litigation." Id. at 606-07 (alteration

in original) (quoting In re Cassidy, 892 F.2d 637, 641 (7th Cir.

1990)).

     "Judicial estoppel is an extraordinary remedy" that "should

be invoked only to prevent a miscarriage of justice."              Bhagat v.

Bhagat, 217 N.J. 22, 37 (2014).            We have not, "[h]owever, . . .

hesitated to apply it when warranted."           Ibid.

     In moving for dismissal of his initial appeal, defendant

successfully argued that the vacation of the FRO and dismissal of

the complaint rendered his appeal moot.                  Here, he makes the

opposite argument, contending his appeal from the FRO was not moot

and should not have been dismissed because the removal of his name

from the Registry was dependent on the resolution of his appeal.

Defendant further contends that the dismissal of the appeal he

successfully requested resulted in a deprivation of his due process

rights because it prevented him from challenging the trial court's

issuance of the FRO.

     We   are   constrained      to   conclude   defendant    is   judicially

estopped from arguing his due process rights have been violated

because he is unable to challenge the issuance of the FRO on

appeal.      Defendant's   due    process    argument    is   founded    on    an

                                      12                                A-3485-16T1
inability to pursue his appeal from the FRO that is solely the

product of his request — his successful motion to dismiss the

appeal from the FRO in the first instance.   In our view, to reward

defendant's "inconsistent behavior" by considering an alleged due

process violation based on a circumstance of his own creation

would result in a "miscarriage of justice."6      See Kimball, 334

N.J. Super. at 608 (citation omitted).

     Affirmed.




6
  We also observe that if there was error in the dismissal of the
appeal, it was invited by defendant. See, e.g., State v. Williams,
219 N.J. 89, 101 (2014) ("The doctrine of invited error does not
permit a defendant to pursue a strategy . . . and then when the
strategy does not work out as planned, cry foul and win a new
trial."). Moreover, defendant was not deprived of his due process
right to appeal from the FRO because he successfully moved for the
appeal's dismissal.


                               13                           A-3485-16T1